Citation Nr: 0411427	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left hip degenerative joint 
disease, claimed as secondary to service-connected right knee 
injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1980 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim of entitlement to service connection 
for degenerative joint disease of the left hip, claimed as 
secondary to residuals of service-connected right knee injury, 
post-operation.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  


FINDING OF FACT

Degenerative joint disease of the veteran's left hip is not shown 
to be related secondarily to service-connected right knee injury, 
status post operation. 


CONCLUSION OF LAW

Degenerative joint disease of the left hip is not proximately due 
to, or the result of, service-connected right knee injury 
residuals.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one here.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

Congress recently revised VCAA with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's VCAA request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment of 
the VCAA, supersedes the decision of the U. S. Court of Appeals 
for the Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to a VCAA notice 
in less than the statutory one-year period.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

First, under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, or 
as to the completeness of the application.  In September 2002, the 
RO sent the veteran a letter explaining VA's duties to notify and 
assist; what specific information and evidence are needed to 
establish entitlement to service connection compensation benefits; 
where and when to send information and evidence substantiating the 
claim; and who to call if he has any questions or needs 
assistance.  The letter also explained specifically what the 
veteran could do to help the VA assist him in substantiating his 
claim, and what the VA would do on its own to substantiate the 
claim.  The record further indicates that the RO sent the veteran 
another letter in July 2003 explaining what has been completed to 
date with respect to his claim, and specifying what additional 
information is needed.  It also advised the veteran when and where 
the information should be sent, and how to contact the VA if he 
desires additional assistance.  Moreover, in the February 2003 
Supplemental Statement of the Case (SSOC), the RO set forth VA 
regulations pertaining to the duty to assist the veteran.  The 
Board accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  It is noted that records relevant to the claim, 
including service medical records and post-service treatment 
records, have been obtained and associated with the claims folder.  
Further, the veteran has been afforded VA medical examinations in 
connection with the claim.  Finally, the Board notes that neither 
the veteran nor his representative submitted any additional 
evidence in support of the claim after the issuance of the 
February 2003 SSOC.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In general, a grant of service connection for a claimed disability 
requires evidence demonstrating that a disease or injury resulting 
in current disability was incurred in active duty or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003); Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Also, service connection is 
granted for a disease diagnosed after discharge when the evidence 
establishes incurrence in service.  38 C.F.R. § 3.303(d) (2003).  
For a chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," are required.  Continuity of symptomatology is required 
if the condition noted in service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
If chronicity in service is not adequately supported by the 
evidence, then a showing of continuity after discharge is 
required.  38 C.F.R. § 3.303(b) (2003).

The veteran alleges entitlement to service connection for left hip 
arthritis as secondary to service-connected right knee injury 
residuals.  Under 38 C.F.R. § 3.310(a), service connection is 
granted for disability proximately due to, or the result of, a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

III.  Evidence and Analysis

Having reviewed all of the information and evidence of record, the 
Board notes that the veteran's service medical records show no 
complaint of, or treatment for, a hip problem.  Moreover, there is 
no evidence of treatment for, or diagnosis of, left hip arthritis 
dated within a year after discharge.  

As for possible secondary service connection based upon a causal 
relationship between service-connected right knee injury residuals 
and claimed left hip arthritis, the record provides reports of two 
VA medical examinations.  The February 1999 examination report 
provides that the veteran reportedly developed left hip pain in 
1996 and was diagnosed with left hip bursitis.  The examiner 
opined that the veteran has both arthritis of the right knee and 
degenerative arthritis of the left hip.  He also said: "As far as 
the relationship of the left hip degenerative arthritis to his 
right knee condition, I am unable to state with any certainty that 
this is the case[;] however, the possibility does exist that 
because he is a very big man and somewhat heavy[,] the abnormal 
gait may have put some stress on his left hip and cause[d] him to 
develop some degenerative arthritis."        

In light of the opinion discussed above, the veteran underwent a 
second VA medical examination in December 2002.  Upon review of 
the veteran's claims folder, the examiner noted that mild 
arthritis of the left hip, specifically documented as  
throcanteric bursitis, was found in late 1998.  The report further 
provides that radiographic studies were ordered in December 2002, 
as X-rays more recent than those performed in 1998 were not in the 
claims folder.  Nonetheless, the examiner concluded that "no 
strong evidence . . . links the [service-connected] R. knee with 
the complaints of the L. hip."  

Subsequent January 2003 VA outpatient treatment notes refer to X-
ray studies performed in December 2002.  These notes state that 
the X-rays show advanced degenerative joint disease of the right 
knee and mild degenerative joint disease in the left hip.  The 
December 2002 X-ray report, however, is not of record.     

As for other evidence, the Board notes that the veteran was 
treated at the VA medical center (VAMC) for complaints of left hip 
pain, as documented in VAMC treatment records dated from the Fall 
of 1997 to early 2003.  September 1997 treatment records indicate 
that the veteran reported having been in an automobile accident in 
early September 1997, and complained of pain in various parts of 
the body, including the hip, following the accident.  Records 
dated in November 1998 show that a VA physician noted mild 
degenerative joint disease of the hip, as evidenced by X-rays.  In 
early 2003, the veteran received a new cane for ambulatory 
assistance.  As recently as in January 2003, the veteran 
complained of "constant pain" in the left hip since 1993.        

The Board acknowledges that the veteran now suffers from residuals 
of a service-connected right knee injury, currently evaluated as 
30 percent disabling.  There also is ample medical evidence 
showing that he has mild degenerative joint disease of the left 
hip.  However, there is no evidence of an etiological relationship 
between the service-connected right knee disability and left hip 
arthritis.  Significantly, the only evidence on this issue is the 
December 2002 VA examination report, and it provides that there is 
"no strong evidence" linking left hip arthritis to the right knee 
disability.  Moreover, 1997 medical records show that the veteran 
reportedly was "hit by a truck" in September of that year, and 
that the left side of his body was injured as a result.  
Thereafter, he complained of, among other things, significant hip 
pain.  There is no medical evidence as to what extent, if any, 
this nonservice-related accident affected the veteran's left hip.        
  
In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim.  Accordingly, the veteran is 
not entitled to a benefit of reasonable doubt in favor of the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection is denied for left hip degenerative joint 
disease, claimed as secondary to service-connected right knee 
injury residuals. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



